TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-05-00811-CR
                                      NO. 03-05-00812-CR
                                      NO. 03-05-00813-CR




                                  The State of Texas, Appellant


                                                 v.


                              John Dominick Colyandro, Appellee




     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 331ST JUDICIAL DISTRICT
            NOS. D-1-DC-05-904150, D-1-DC-05-904156 & D-1-DC-05-904159
            HONORABLE WAYNE PATRICK PRIEST, JUDGE PRESIDING



                            MEMORANDUM OPINION


               The State appeals the district court’s order quashing those portions of the indictments

against John Dominick Colyandro accusing him of conspiring to violate the election code. See Tex.

Pen. Code Ann. § 15.02 (West 2003); Tex. Elec. Code Ann. §§ 253.003, .094, .104 (West 2003).

These causes are companions to those before us in State v. DeLay, Nos. 03-05-00817-CR and 03-05-

00818-CR, decided this day, and raise the same issue: whether the penal code’s conspiracy provision

applied to the election code at the time of the alleged criminal conduct. For the reasons stated in

DeLay, we hold that it did not.
              The district court’s order is affirmed.




                                             __________________________________________

                                             Bea Ann Smith, Justice

Before Justices B. A. Smith, Puryear and Waldrop

Affirmed

Filed: April 19, 2006

Do Not Publish




                                                2